Matter of Mott (2017 NY Slip Op 04358)





Matter of Mott


2017 NY Slip Op 04358


Decided on June 1, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 1, 2017

[*1]In the Matter of JOHN C. MOTT, an Attorney. (Attorney Registration No. 2122463)

Calendar Date: May 22, 2017

Before: Egan Jr., J.P., Rose, Devine, Clark and Mulvey, JJ.


John C. Mott, Cogan Station, Pennsylvania, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
John C. Mott was admitted to practice by this Court in 1987 and lists a business address in Williamsport, Pennsylvania with the Office of Court Administration. Mott now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Mott's application.
Upon reading the affidavit of Mott sworn to April 19, 2017 and filed April 21, 2017, and upon reading the May 12, 2017 correspondence in response by the Chief Attorney for AGC, and having determined that Mott is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Egan Jr., J.P., Rose, Devine, Clark and Mulvey, JJ., concur.
ORDERED that John C. Mott's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that John C. Mott's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, John C. Mott is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Mott is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or [*2]to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that John C. Mott shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.